FERNANDEZ, Circuit Judge,
Dissenting.
I am unable to agree with the majority because in my opinion the removal of this case was improper. Friendly Hills was required to join in the removal request within a thirty-day period. See 28 U.S.C. § 1446(a)-(b). It did not do so. That failure made removal improper, the case should have been remanded, and it should be remanded now. Thus, I do not actually reach the ultimate merits or join in any part of the majority opinion, although I would be inclined to agree that Parrino should not ultimately prevail.
FHP argues that Caterpillar Inc. v. Lewis, 519 U.S. 61, 117 S.Ct. 467, 136 L.Ed.2d 437 (1996), stands for the proposition that as long as the removal defect was cured sometime before the district court reached its final decision to dismiss, the ease should not be remanded. I disagree. Caterpillar dealt with a situation where a jurisdictional defect was cured and a case proceeded through the long pretrial process and into a full blown jury trial. See id. at -, 117 S.Ct. at 470-71. The Court recognized the arguments against permitting the result of that trial to stand. As it said, the “arguments are hardly meritless.” Id. at -, 117 S.Ct. at 476. But, it continued, “[ojnce a diversity case has been tried in federal court, with rules of decision supplied by state law ... considerations of finality, efficiency, and economy become overwhelming.” Id.
That simply is not the ease here, and I do not agree with extending Caterpillar to a case which was merely disposed of on a motion under Federal Rule of Civil Procedure 12(b)(6). The closest any court has come to that is a case where judgment was entered in a tag along matter in coordinated multidistrict litigation. There the court emphasized the need for finality in disposing of a matter which was “analytically indistinguishable” from others it had decided. See Kocher v. Dow Chem. Co., 132 F.3d 1225, 1230 (8th Cir.1997). But a decision which is more closely in point remanded a removed case because “there ha[d] been no trial, and no further judicial resources ha[d] been expended on this case since the Order denying remand.” Arnold v. Blue Cross & Blue Shield of Texas, Inc., 973 F.Supp. 726, 743-44 (S.D.Tex.1997). That was true, even though attorney resources had been expended. See id. at 744 n. 32.
It seems to me that extending Caterpillar to this case simply elides the procedures set forth in § 1446 and replaces them with a rule that the district court may, in its discretion, decline to remand when those procedures are not complied with. I cannot' agree with that reading of the statute or of Caterpillar. I do not believe that reading is; in the long run, designed to enhance economy or efficiency. It is designed to enhance interference with state court proceedings, district court amendment of the removal statutes, and unnecessary appeals.
Thus, I respectfully dissent.